Lawrence, Judge:
This collector’s appeal for reappraisement involves the sole question whether the export value of an importation consisting of flax and cotton cloth is 7 shillings 9 pence per yard, less 2)i per centum discount, plus packing, as entered and appraised, or 8 shillings 9 pence, less 2% per centum discount, plus packing, as claimed by the Government.
The claim is fully supported by an uncontradicted record which establishes that in England, at the time of exportation, flax and cotton *427cloth, similar in all material respects to the instant merchandise, was sold by the present seller for export at 8 shillings 9 pence per yard, less 2}i per centum discount, plus packing. These facts were not denied, but rather admitted, by the defendant at the hearing of the case held at Providence, R. I., on June 25, 1945.
I therefore find that the proper value of the involved flax and. cotton cloth is its export value of 8 shillings 9 pence per yard, less 2/ per centum discount, plus packing.
Judgment will be entered accordingly.